DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-16 are pending wherein claims 1 and 8 are in independent form.
3.	Claims 1-14 have been amended. In view of amendments, rejections under 35 U.S.C. 101 and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn.
4.	In view of amendments, claim interpretations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are withdrawn.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
		Claim 1 recites, “selecting, based on a load capacity of each transmission carrier of one or more first transmission carriers, at least one transmission carrier from the one or more first transmission carriers to transmit direct link data”. Under broadest reasonable interpretation (BRI), “one or more first transmission carriers” can be interpreted as one transmission carrier and in that case, one transmission carrier needs to be selected from the one (one or or more first transmission carriers” is interpreted as one first transmission carrier and in view of that interpretation, the claim feature to select a carrier based on load capacity of each carrier (“selecting, based on a load capacity of each transmission carrier of one or more first transmission carriers, at least one transmission carrier from the one or more first transmission carriers to transmit direct link data”) is not clear because there is only one available first transmission carrier and no comparison of load capacity between carriers can be done to select a carrier. 

		Claim 8 recites limitation similar to claim 1 above and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claims 9-16 depend upon claim 8 and thereby, are rejected for the reasons discussed above with respect to claim 8.
		Claims 3-4, 10-11 recite to select at least one transmission carrier sequentially from one or more first transmission carriers arranged in ascending/descending order. Under BRI, the claimed one or more first transmission carriers is considered as one first transmission carrier and when there is only one carrier, it is not possible to arrange a single carrier in any of the ascending or descending order.
		Claims 3-4, 10-11 further recite to select sequentially the at least one transmission carrier. Under BRI, the at least one transmission carrier is considered as one transmission carrier and therefore, in claim 3 and 4, one transmission carrier is sequentially selected. Sequential selection means selecting in a sequence and therefore, sequential selection must include a selection of more than one carrier. Selection of a single carrier (at least one transmission carrier) does not make a sequential selection.  


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-4, 8-11, 15, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong et al (US 20200236600 A1, hereinafter referred to as Hong).
		Re claim 1, Hong teaches a direct link-based data transmission method (Abstract), wherein the data transmission method comprises:
	(i) obtaining, by a terminal (UE), first configuration information (CBR threshold for each carrier/per associated carrier) received from a network via at least one of a system message or Radio Resource Control (RRC) signaling sent by a base station (RRC signaling from the base station), wherein the first configuration information comprises at least one carrier identifier (CBR threshold provided by the base station for each associated carrier, Fig. 6, Fig. 10-11) and a load threshold (CBR threshold) corresponding to the at least one carrier identifier (Fig. 6, Fig. 10-11, Par 0109-0112, Par 0152-0154, Par 0164-0166 --- it is disclosed in [Par 0111-0112] that CBR threshold is configured for each associated carrier (“The CBR threshold may be configured per associated carrier”) and therefore, the CBR threshold and the associated carrier for which the threshold is applicable are definitely included in the RRC layer communication between the UE and the BS);

	(iii) selecting, based on a load capacity (difference between measured CBR and CBR threshold) of each transmission carrier of one or more first transmission carriers (carriers having measured CBR lower than the associated CBR threshold), at least one transmission carrier (selecting carrier(s) having the lowest CBR) from the one or more first transmission carriers (carriers having measured CBR lower than the associated CBR threshold) to transmit direct link data (selecting/reselecting a carrier based on the CBR threshold configured for each carrier) (Fig. 6-8, Fig. 10-11, Par 0109-0122, Par 0151-0156, Par 0163-0169),
	(iv) wherein each transmission carrier in the one or more first transmission carriers (carriers having measured CBR lower than the associated CBR threshold) corresponds to a carrier identifier included in the at least one carrier identifier of the first configuration information (CBR threshold for each carrier/per associated carrier) and the at least one second carrier identifier of the second configuration information (carriers configured by the Prose layer) (Fig. 5-8, Fig. 10-11, Par 0087-0094, Par 0109-0122, Par 0151-0156, Par 0163-0169); and

		Claim 8 recites an apparatus performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 15 recites a terminal including a memory storing program code to be executed by a processor to perform the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 16 recites a computer readable storage medium storing program code to be executed to perform the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 9, Hong teaches to select any transmission carrier of the one or more first transmission carriers whose load capacity is less than or equal to the load threshold as the at least one transmission carrier (selecting a carrier whose measured CBR is less than the corresponding CBR threshold) (Fig. 6-8, Fig. 10-11, Par 0109-0122, Par 0151-0156, Par 0163-0169).
		Re claims 3, 10, Hong teaches that the selecting the at least one third transmission carrier comprise: sequentially selecting, in ascending order of load capacities of the one or more first transmission carriers, the at least one transmission carrier; randomly selecting the at least one transmission carrier from the one or more first transmission carriers; or sequentially selecting, in descending order of load capacities of the one or more first transmission carriers, 
		Re claims 4, 11, Hong teaches that the selecting the at least one transmission carrier comprise: sequentially selecting, in ascending order of load capacities of the one or more first transmission carriers, the at least one transmission carrier; sequentially selecting, in descending order of load capacities of the one or more first transmission carriers, the at least one transmission carrier (selecting the carrier having the lowest CBR among the carriers having CBR less than CBR threshold); or randomly selecting the at least one transmission carrier from the one or more first transmission carriers, wherein the load capacities (measured CBR of each carrier) of each of the transmission carriers of the one or more first transmission carriers are greater than or equal to the load threshold (Carrier 2 and carrier 4 have actual/measured CBR greater than CBR threshold, Fig. 7-8) (Fig. 6-8, Fig. 10-11, Par 0109-0122, Par 0151-0156, Par 0163-0169 --- CBR threshold is a boundary used to select a carrier. However, the actual/measured CBR of each carrier is higher than the CBR threshold and when that happens (actual/measured CBR higher than CBR threshold), that carrier is not selected for sidelink transmission). 
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

11.	Claims 5-7, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claims 1 and 8 above and further in view of Belleschi et al. (US 20200229194 Al, hereafter referred to as Belleschi).
		Re claims 5, 12, Hong does not explicitly disclose that the first configuration information further comprises a probability threshold corresponding to the at least one carrier identifier, and the selecting the at least one transmission carrier comprises: selecting any of the one or more first transmission carriers whose load capacity is less than or equal to the load threshold, and any of the one or more first transmission carriers whose load capacity is greater than or equal to the load threshold and whose corresponding random number is less than or equal to the probability threshold; or selecting, any of the one or more first transmission carriers whose load capacity is less than or equal to the load threshold, and any of the one or more first transmission carriers whose load capacity is greater than or equal to the corresponding load threshold and whose corresponding random number is greater than or equal to the probability threshold.
		Belleschi teaches that the first configuration information {[0078) PPPPs, [0083) actual carrier frequencies or carrier indexes, [0096) the resource pools over a certain time interval of Xms, [0097) CBR threshold {referred to as threshold B), a sidelink carrier, [0098) CBR threshold {referred to as threshold A), a given {new) sidelink carrier, [0107) The above thresholds and probabilities) further comprises a probability threshold {[0107) probabilities) corresponding to the at least one carrier identifier {[0083) actual carrier frequencies or carrier indexes, [0097) a sidelink carrier, [0098) a given {new) sidelink carrier), and the selecting the at least one transmission carrier comprises: selecting {[0099) In one example, the CBR thresholds A and B can be the same {just referred to as the CBR threshold), i.e. below this CBR threshold, the UE can use the carrier, and, above this CBR threshold, the UE cannot. [0100) Furthermore, in case the CBR threshold Bis not configured, it can be assumed that, if a CBR measurement is above the CBR threshold A fora sidelink carrier, the UE should stop using the sidelink carrier for the transmission of data with the associated PPPP. [0105) In order to avoid that many UEs simultaneously stop using a certain sidelink carrier when the CBR of the sidelink carrier becomes higher than the CBR threshold B {thereby generating ping-pong effects between multiple sidelink carriers), each UE can stop using a certain sidelink carrier when the CBR is above a CBR threshold B with a certain probability. The UE can randomly select a value and if this value is above a certain (pre)configured probability, the UE can stop using the sidelink carrier for sidelink transmissions. Multiple different probabilities may be configured depending on how long {i.e. time interval) the UE has been using a carrier.) any of the one or more first transmission carriers {[0075) carrier for sidelink transmissions, [0076) a number of carriers for sidelink transmissions, [0083) actual carrier frequencies or carrier indexes, [0097) a sidelink carrier, [0098) a given {new) sidelink carrier) whose load capacity is less than or equal {[0099) [0100) CBR below{or not above) this CBR threshold), and any of the one or more first transmission carriers whose load capacity is greater than or equal to the load threshold {[0105) the CBR of the sidelink carrier becomes higher than the CBR threshold B) and whose corresponding random number is less than or equal to the probability threshold {[0105) if this value is not above a certain {pre)configured probability; Note that if this value is above a certain {pre)configured probability, the UE can stop using the sidelink carrier for sidelink transmissions. Hence, this value is not above a certain {pre)configured probability for the at least one fourth transmission carrier); or selecting, any of the one or more first transmission carriers whose load capacity is less than or equal to the load threshold, and any of the one or more first transmission carriers whose load capacity is greater than or equal to the corresponding load threshold and whose corresponding random number is greater than or equal to the probability threshold.
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hong by including the step that the first configuration information further comprises a probability threshold corresponding to the at least one carrier identifier, and the selecting the at least one transmission carrier comprises: selecting any of the one or more first transmission carriers whose load capacity is less than or equal to the load threshold, and any of the one or more first transmission carriers whose load capacity is greater than or equal to the load threshold and whose corresponding random number is less than or equal to the probability threshold; or selecting, 
		Re claims 6, 13, Hong does not explicitly disclose that the first configuration information further comprises a data type identifier corresponding to the at least one carrier identifier; and wherein the selecting the at least one transmission carrier comprises: selecting the at least one transmission carrier from all the one or more first transmission carriers that have a data type identifier corresponding to the direct link data.
		Belleschi teaches that the first configuration information further comprises a data type identifier {[0078) PPPPs) corresponding to the at least one carrier identifier ([0083] actual carrier frequencies or carrier indexes, [0097) a sidelink carrier, [0098) a given {new) sidelink carrier); and wherein the selecting the at least one transmission carrier comprises: selecting ([0099) In one example, the CBR thresholds A and B can be the same {just referred to as the CBR threshold), i.e. below this CBR threshold, the UE can use the carrier, and, above this CBR threshold, the UE cannot. In another example, the CBR threshold Band the CBR threshold A can be the same for all data irrespective of the traffic identifier (e.g. PPPP). In a further example, the CBR threshold Band the CBR threshold A can be the same and common to a set of one or more PPPPs. [0100) Furthermore, in case the CBR threshold Bis not configured, it can be assumed that, if a CBR measurement is above the CBR threshold A fora sidelink carrier, the UE should stop using the sidelink carrier for the transmission of data with the associated PPPP.) the at least one transmission carrier {[0075) carrier for sidelink transmissions, [0076) a number of carriers for sidelink transmissions, [0083) actual carrier frequencies or carrier indexes, [0097) a sidelink carrier, [0098) a given {new) sidelink carrier) from all the one or more first transmission carriers that have a data type identifier {[0078) PPPPs) corresponding to the direct link data {[0075) [0076) [0083) [0097) [0098) data of sidelink transmissions ona sidelink carrier).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hong by including the step that the first configuration information further comprises a data type identifier corresponding to the at least one carrier identifier; and wherein the selecting the at least one transmission carrier comprises: selecting the at least one transmission carrier from all the one or more first transmission carriers that have a data type identifier corresponding to the direct link data, as taught by Belleschi for the purpose of providing sidelink carrier aggregation “to give significant gains in terms of capacity, and data rate boosting”, as taught by Belleschi (Par 0025). 
		Re claims 7, 14, Hong does not explicitly disclose that the first configuration information further comprises transmission resource pool 
		Belleschi teaches that the first configuration information {[0078) PPPPs, [0083) actual carrier frequencies or carrier indexes, [0096) the resource pools over a certain time interval of Xms, [0097) CBR threshold {referred to as threshold B), a sidelink carrier, [0098) CBR threshold {referred to as threshold A), a given {new) sidelink carrier) further comprises transmission resource pool configuration information {[0096) the resource pools over a certain time interval of Xms) corresponding to the at least one carrier identifier {[0083) actual carrier frequencies or carrier indexes, [0097) a sidelink carrier, [0098) a given {new) sidelink carrier), the transmission resource pool configuration information {[0096) the resource pools over a certain time interval of Xms) comprises location information {[0096) a certain time interval of Xms) of a time-frequency resource block {[0096) time-frequency resource block of the resource pools over a certain time interval of Xms), and the load capacity {[0099) [0100) CBR) of each transmission carrier of the one or more first transmission carriers {[0083) actual carrier frequencies, [0097) a sidelink carrier, [0098) a given {new) sidelink carrier) is a load capacity {[0096) The average and the aggregated CBRs of the pools measured over a certain time interval of Xms) of a transmission resource pool {[0096) the resource pools over a certain time interval of Xms) corresponding {[0096) The average and the aggregated CBRs of the pools should be measured over a certain time interval of Xms, which can e.g. be {pre)configured.) to the transmission resource pool configuration information {[0096) the resource pools over a certain time interval of Xms).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hong by including the step that the first configuration information further comprises transmission resource pool configuration information corresponding to the at least one carrier identifier, the transmission resource pool configuration information comprises location information of a time-frequency resource block, and the load capacity of each transmission carrier of the one or more first transmission carriers is a load capacity of a transmission resource pool to the corresponding transmission resource pool configuration information, as taught by Belleschi for the purpose of providing sidelink carrier aggregation “to give significant gains in terms of capacity, and data rate boosting”, as taught by Belleschi (Par 0025). 






Conclusion

		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473